                                                                         Eastern Disti)fot of Keutuolcy
                       UNITED ST A TES DISTRICT COURT                           FI l ED
                       EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION at ASHLAND                           SEP O3 2019
                                                                                  .Al ASHLAN[;,
                                                                                kOBERT H. CARR
                                            )                              CLERK Li.S. DISTRICT COUHT
  MATTHEWDeHART,                            )
                                            )         Civil No. 18-74-HRW
         Petitioner,                        )
                                            )
  V.                                        )
                                               )   MEMORANDUM OPINION
  J.C. STREEV AL, ET AL.,                      )       AND ORDER
                                               )
         Respondent.                           )

                                *** *** *** ***
       Petitioner Matthew DeHart is an inmate at the Federal Correctional Institution

("FCI")-Ashland, located in Ashland, Kentucky. Represented by counsel, DeHart

has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, in which

he challenges the computation of his sentence by the Bureau of Prisons ("BOP"),

specifically whether he is entitled to 439 days of foreign custody credit. [D.E. No.

l] The Respondent has filed his response to the petition [D.E. No. 10], and DeHart

has filed a reply. [D.E. No. 12] Thus, this matter is ripe for review.

                                          I.

       In his petition, DeHart states that, from 2005 until his 2010 arrest, he was

affiliated with the Internet activist group "Anonymous," and was a system

administrator for a communal Tor server used by members of that group. [D.E. No.
                                           1
I at p. 8] 1 DeHart alleges that, from 2008 through 2010, "files appeared on this

server that among other things, implicated a federal agency in criminal activity

against United States citizens, as well as documented apparent malfeasance by

American and multinational companies." [Id.] DeHart further claims that, during

this period he "was also part of a drone team at one of the main U.S. Drone

Operations Centers in Terre Haute, Indiana, where he had access to top secret

information." [Id.]

      On August 6, 2010, a warrant was issued for DeHart's arrest based on a

criminal complaint filed in the United States District Court for the Middle District

of Tennessee alleging that DeHart had knowingly coerced a minor to engage in

sexually explicit conduct for the purposes of producing any visual depiction of such

conduct, knowing that such visual depictions would be transported in interstate

commerce, in violation of 18 U.S.C. § 2251(a). See United States v. Matthew

DeHart, Case No. 3: 10-cr-250-1 (M.D. Tenn. 2010).

      According to Respondent, on August 6, 2010, DeHart was arrested in the

District of Maine by the Federal Bureau of Investigation ("FBI") for manufacturing



1
  As explained by De Hart, "Tor, short for 'The Onion Router,' is a deep web
service which allows obfuscated access to websites and access to Tor sites ending
in .onion. Tor is designed in a way that permits relatively anonymous browsing."
[D.E. No. I at p. 8, FN3]
                                         2
obscene material. [D.E. No. 10-1 at Page ID# 132] However, according to DeHart,

on August 6, 2010, he was detained by Immigration and Customs Enforcement

("ICE") agents after crossing the border from Canada into the United States at the

international border crossing in Calais, Maine, because his border crossing set off an

alert indicating that he was wanted for questioning in an espionage matter. [D.E.

No. 1 at p. 9] DeHart further alleges that the ICE agents subsequently handed

DeHart over to the FBI who placed him in a detention cell and then later began

interrogating him regarding national security matters. [Id.] DeHart claims that,

while he was detained in Maine, FBI agents tortured him (including depriving him

of food and sleep) and repeatedly interrogated him without counsel regarding

national security matters, despite his repeated requests for counsel. [Id. at p. 9-1 OJ

      His initial appearance was conducted by a United States Magistrate Judge in

the District of Maine on August 9, 2010, and continued to August 11, 2010. See

United States v. Matthew DeHart, Case No. 3: 10-cr-250-1 (M.D. Tenn.2010). After

a detention hearing, the Magistrate Judge determined that DeHart was a flight risk

and ordered that he be detained and transferred to the Middle District of Tennessee.

On October 6, 2010, a federal grand jury sitting in the Middle District of Tennessee

issued an Indictment charging DeHart with one count of production of child

pornography in violation of 18 U.S.C. §§ 2251(a) and 2251(d) (Count One) and one

                                           3
count of transportation of child pornography m violation of 18 U.S.C. §§

2252A(a)(l) and 2252(b)(l) (Count Two).

      On May 22, 2012, DeHart was released on bond pending trial, with special

conditions. On April 3, 2013, while awaiting trial on the child pornography charges,

DeHart entered Canada, requesting refugee protection and political asylum, based

on his claims that he had been tortured by the United States authorities when he was

detained in Maine and feared persecution ifhe was returned. [D.E. No. l 0-1 at Page

ID#: 144-245]

      On April 4, 2013, after DeHart failed to appear for a status conference and

detention review hearing, a bench warrant was issued for his arrest by the District

Judge in the Middle District of Tennessee. Also on April 4, 2013, DeHart was

arrested by the Canada Border Services Agency on the grounds that his refugee claim

was suspended pending an admissibility hearing under applicable Canadian law.

[D.E. No. 10-1. Reasons for Judgment issued by the Canadian Federal Court, 2013

FC 936, Sept. 5, 2013 at Page ID# 146] On April 8, 2013, DeHart was ordered to

be detained on the grounds that he was a danger to the public and unlikely to appear

for future immigration proceedings due to the serious nature of the child

pornography charges pending against him, the allegations of espionage, and his

history of violating court orders. [Id.]

                                           4
      On August 7, 2013, another detention review hearing was held and DeHart's

release was authorized, subject to certain conditions, including GPS monitoring. [Id.

at Page ID# 148-149]. However, in April 2014, DeHart failed to report a change of

address to the Canadian Border Services Agency. Accordingly, on April 23, 2014,

DeHart was rearrested by the Canada Border Services Agency and held in a

maximum-security criminal facility after a Canadian court determined that he

violated his release conditions. 2

      DeHart's request for asylum was denied by Canadian authorities and he was

deported to the United States on March 1, 2015. On that same day, he was arrested

by the FBI at the United States/Canadian border and was turned over to the custody

of the United States Marshals.

      On November 12, 2015, a Superseding Information was issued in the

Tennessee criminal case charging DeHart with two counts of receiving child

pornography in violation of 18 U.S.C. §§ 2252A(a)(2)(A) and 2252A(b )(1) (Counts

One and Two) and one count of failure to appear in violation of 18 U.S.C. §§

3146(a)(l) and 3146(6)(1) (Count Three). That same day, and pursuant to a plea

agreement with the United States, DeHart pled guilty to the three counts charged in


2
  According to DeHart, during his time in Canadian custody, he was held in
maximum security criminal facilities run by Correctional Service Canada, an
equivalent to the United States BOP.
                                          5
the Superseding Infonnation. On February 22, 2016, DeHart was sentenced in the

United States District Court for the Middle District of Tennessee to a term of

imprisonment of 72 months each on Counts One and Two (to run concurrently with

each other) and 18 months on Count Three (to run consecutively to the terms

imposed on Counts One and Two), for a total term of imprisonment of 90 months.

      The BOP has computed DeHart's sentence to commence on February 22,

2016, the date it was imposed. DeHart was credited with time spent in custody from

August 6, 2010, the original date of his arrest, through May 22, 2012, the date that

he was released on bond. DeHart was also credited with time spent in custody from

March 1, 2015, the second date of his arrest by federal authorities after his

deportation from Canada, through February 21, 2016, the day before the federal

sentenced commenced. In addition, DeHart is projected to earn 352 days Good

Conduct Time ("GCT"), resulting in a projected Statutory Release Date of

November 24, 2019. [D.E. No. IO at p. 4-5]

      In its original computation ofDeHart's sentence, the BOP credited DeHart for

all of the time spent in Canadian custody pending his admissibility hearing on his

asylum claim. [D.E. No. 1-2] However, on August 21, 2017, after an investigation

into the possibility of foreign jail credits in DeHart's case, an official with the

Designation and Sentence Computation Center issued a Memorandum for File

                                         6
concluding that DeHart is not authorized credit under 18 U.S.C. § 3585(b) for time

detained in Canada because he was detained because he requested asylum and then

he was deported to the United States after his asylum request was rejected. [D.E.

No. 1-3] Accordingly, the BOP recalculated DeHart's sentence, no longer crediting

him with the time spent in Canadian custody. [D.E. No. 1-4]

       In his § 2241 habeas petition filed in this Court, DeHart requests this Court to

reinstate his prior custody credit for the approximately 439 days that he spent in

detention in Canada, first from April 3, 2013 through August 7, 2013 and then from

April 23, 2014 through February 28, 2015. He claims that the BOP only recalculated

his sentence to exclude his foreign custody credit after he requested to speak with

counsel. In addition, he claims that he accepted his plea agreement because he was

led to understand that he would be credited with his time spent in foreign custody,

thus the BOP's change in position violates his due process rights and the Double

Jeopardy Clause of the Fifth Amendment. However, having thoroughly reviewed

the briefs and the record in the case, the Court finds that DeHart is not entitled to the

relief he seeks. 3

                                           II.



3
 The parties do not dispute that DeHart fully exhausted his applicable administrative
remedies prior to filing his habeas petition in this Court.
                                            7
        Calculation   of a     federal   prisoner's   sentence,   including   both   its

commencement date and any credits for custody before the sentence is imposed, is

determined under 18 U.S.C. § 3585, which provides as follows:

        (a)     A sentence to a term of imprisonment commences on the date the
        defendant is received in custody awaiting transportation to, or arrives
        voluntarily to commence service of sentence at, the official detention
        facility at which the sentence is to be served.

        (b)    A defendant shall be given credit toward the service of a term of
        imprisonment for any time he has spent in official detention prior to the
        date the sentence commences -

             (1)    as a result of the offense for which the sentence was
        imposed; or

               (2)    as a result of any other charge for which the defendant was
        arrested after the commission of the offense for which the sentence was
        imposed;

        that has not been credited against another sentence.

18   u.s.c. § 3585.
        Section 3585(6) establishes whether a defendant may obtain credit for time

spent in custody before the sentence commences.           DeHart argues that he was

detained by Canadian authorities as a result of the criminal charges pending against

him in Tennessee. Thus, according to him, he was in "official detention" as a result

of the offense for which the sentence was imposed and is entitled to credit pursuant

to § 3585(6 )(2).

                                            8
        However, DeHart' s claim that he was in Canadian custody as a result of his

criminal charges is contradicted by the Reasons for Judgment issued by the Canadian

Federal Court, 2013 FC 936, Sept. 5, 2013 [D.E. No. 10-1 at Page ID# 143-158],

which indicates that DeHart was detained pending his admissibility hearing based

on his refugee claim and request for political asylum. Specifically, the Reasons for

Judgment states that DeHart was arrested by Canada Border Services Agency on

April 4, 2013 "on the grounds that his refugee claim was suspending pending an

admissibility hearing under subparagraphs 34(1 )(a) and 36( I)( c) of the [Immigration

and Refugee Protect Act, S.C. 2001, c. 37 (the 'Act')]." [Id. at Page ID# 146] The

Canadian Federal Court further explains:

        At the first detention review hearing on April 8, 2013, [DeHart] was
        ordered detained pursuant to subparagraphs 5 8( 1)(a) and 5 8( 1)(b) of the
        Act, namely on the grounds that he was a danger to the public, his
        charge being a sexual offence falling under subsection 246(D of the
        Immigration and Refugee Protection Regulations, S.O.R. 2002-227
        (the "Regulations") and that he was unlikely to appear for future
        immigration proceedings.        The Board noted that detention was
        warranted as he was a danger to the public due to the serious nature of
        the child pornography offences and the allegations of espionage, and
        his history of violating court orders. It also found that the Respondent
        had not presented an alternative to detention nor was there any
        indication that he faced a lengthy detention.

[Id.]

        Thus, while the pending child pornography charges may have been a factor in

the Canadian authorities' decision to detain DeHart, these charges were only one of
                                             9
several reasons - including DeHart's own claims that the United States government

accused him of espionage, as well as DeHart's history of violating court orders -

that DeHart was detained pending his admissibility hearing. The Respondent has

further submitted confirmation (which is not contradicted by DeHart), that DeHart

was not extradited from Canada to face criminal proceedings in the United States (as

he would have been if he was being held because of his pending criminal charges),

but was instead deported, through immigration procedures, back into the United

States by Canadian authorities. [D.E. No. No. 10-1 at Page ID# 170-171]

      DeHart points to BOP Program Statement 5880.28, Sentence Computation

Manual, which provides in part:

      Official detention does not include time spent in the custody of the U.S.
      Immigration and Naturalization Service (INS) under the provisions of
      8 U.S.C. § 1252 pending a final determination of deportability. An
      inmate being held by INS pending a civil deportation determination is
      not being held in "official detention" pending criminal charges. (See
      Ramirez-Osorio v. INS, 745 F.2d 937, rehearing denied 751 F.2d 383
      ( 5th Cir. 1984 ); Shoaee v. INS, 704 F .2d 1079 (9th Cir. 1983 ); and
      Cabral-Avila v. INS, 589 F.2d 957 (9th Cir. 1978), cert. denied, 440
      U.S. 920, 99 S.Ct 1245, 59 L.Ed2d 472 (1979.)

BOP Program Statement 5880.28 (CN-03), February 14, 1997 at Page l-15A,
available at http5:/l'.-'.Y"'Y-YY,ht?P,g~?YlPPJjg1:/progstat/5880 028.pdf ( emphasis in
original).

      Although this Program Statement clearly excludes time spent in INS custody

in the United States pending deportation, DeHart argues that, because the Program

                                          10
Statement is silent regarding whether that exception includes time spent in non-INS

facilities because of pending criminal charges, it then follows that DeHart's time in

Canadian custody is not exempt from the definition of"official detention" for which

a defendant may receive credit under§ 3585(b). However, DeHart's argument is

not supported by the case law he cites and is otherwise without merit.

      DeHart first offers a quote from Reno v. Koray, 515 U.S. 50, 58 (1995), in

which the Supreme Court notes that "[t]he phrase 'official detention facility' in §

3585(a) therefore must refer to a correctional facility designated by the Bureau for

the service of federal sentences, where the Bureau retains the discretion to 'direct

the transfer of a prisoner from one penal or correctional facility to another.'" Id.

DeHart reasons that, as he was held in criminal facilities run by the Canadian

equivalent to the BOP ( or the "Bureau"), he should receive prior custody credit for

this time. However, DeHart cites to no authority for his proposition that an "official

detention facility" also includes aforeign correctional facility, particularly where, as

here, DeHart was only in Canadian custody first, because he sought asylum in

Canada, and then because he failed to comply with the conditions of his release

imposed upon him by the Canadian Court.

      Likewise, his reliance on Zavala v. Ives, 785 F.3d 367 (9th Cir. 2015) is also

unavailing. In Zavala, the Ninth Circuit held that, "where ICE detains an alien

                                           11
pending potential criminal prosecution, that detention constitutes 'official detention'

within the meaning of § 3585(6) and the alien is accordingly entitled to credit

towards his criminal sentence." Id. at 369. However, DeHart was neither in ICE

custody in this country, nor was he held by Canadian authorities pending his

potential criminal prosecution in Tennessee.       Rather, DeHart was in Canadian

custody pending his civil deportation hearing. While the fact that he was facing

criminal charges related to child pornography was considered by Canadian

authorities in determining whether DeHart was a danger to the public and should

remain in custody, this was simply one of several factors that weighed in favor of

his detention pending his admissibility hearing. And, as argued by Respondent, the

relevant case law affirms the BOP's position that an alien being held for deportation

-which is a civil, not criminal, proceeding - is not entitled to sentencing credit under

§ 3585(6). See Aguila v. Stone, CV 317-008, 2017 WL 2197123, *3 (S.D. Ga. May

18, 2017) (citing United States v. Noel, 231 F.3d 833, 837 (11th Cir. 2000));

Aslanyan v. Johnson, No. EDCV 15-02383-GHK (DFM), 2016 WL 6156078, *3

(C.D. Cal. Sept. 9, 2016) (because "ICE was not detaining Petitioner 'for the purpose

of securing his attendance at a criminal proceeding,' but rather pending a civil

deportation determination initiated by Petitioner," Petitioner was not entitled to

credit toward his criminal sentence); Solorzano-Cisneros v. Zych, No. 7: 12--cv-

                                           12
00537, 2013 WL 1821614, *3 (W.D. Va. Apr. 30, 2013) ("The period ... when

Solorzano-Cisneros was held in ICE custody pending civil deportation review, does

not constitute 'official detention' under pending criminal charges .... ") (citing United

States v. Lopez, 650 F.3d 952 (3d Cir. 2011)). 4

      Similarly, DeHart's claim that he is entitled to credit as an "absconder" under

18 U.S .C. § 3146 for his failure to appear rests upon the assumption that DeHart was

in Canadian custody only because of the bench warrant issued in Tennessee for his

failure to appear. However, again, this claim is not supported by the record which,

to the contrary, repeatedly indicates that DeHart was in Canadian custody as a result

of his own asylum claim based on his allegations that he was suspected of espionage

and had previously been tortured by federal officials.

      DeHart's remaining arguments are likewise without merit. DeHart argues that

he is entitled to credit because he accepted the plea agreement based on the

understanding that the 439 days of foreign pretrial detention would apply as credit

towards his time served, an understanding that he claims was shared by defense

counsel, the U.S. Attorneys, and the Middle District of Tennessee District Court

Judge. First, DeHart's representations regarding the "intent" of the prosecutors in



4
 For further legal authority in support of Respondent's claim, see D.E. No. 10,
Response, at p. 8-9.
                                           13
his case and the District Judge sentencing him that he be credited with 439 days of

foreign pretrial detention are neither supported by the plea agreement nor the

sentencing transcript. 5   Regardless, it is the BOP, not the prosecutors or the

sentencing court, which has the exclusive authority to determine when a sentence

commences and to calculate any prior custody credits under § 3 585(b ). United States

v. Wilson, 503 U.S. 329, 331 (1992). See also Rambo v. Hogsten, No. CIV.A. 10-

116-ART, 2010 WL 4791970, at *3 (E.D. Ky. Nov. 17, 2010) ("Although it was the

court that imposed the sentence, it is the BOP's job to determine how the sentence is

executed-i.e., when the sentence commenced and whether [petitioner] is entitled to

any prior custody credits."). As the BOP is the agency charged with administering

§ 3585, its interpretation of the "official detention" language to preclude credit for

time spent in custody pending deportation proceedings is entitled to some deference

ifit is a "permissible construction of the statute." Reno, 505 U.S. at 61 (citing United


5   The Plea Agreement is silent regarding foreign custody credit. See United States
v. Matthew DeHart, Case No. 3:10-cr-250-1 (M.D. Tenn. 2010) at D.E. No. 285.
Moreover, based on the transcript submitted by DeHart, the District Court Judge
observed only that she "presumed" DeHart would get credit from the BOP for the
three years of custody DeHart had served prior to sentencing. [D.E. No. 1-1 at p.
16] However, this statement is consistent with the BOP's August 24, 2017
recalculation, as it credited DeHart with 1014 days ( or almost three years) of time
spent in custody in the United States as a result of his child pornography charges.
[D.E. No. 1-4] Had the District Judge intended to include DeHart's time spent in
foreign custody in her "presumption," this time would have been 1453 days ( or just
over four years).
                                           14
States v. Wilson, 503 U.S. 329, 334-335 (1992); Shala/a v. Guernsey Memorial

Hospital, 514 U.S. 87, 99 (1995); Martin v. Occupational Safety and Health Review

Comm'n, 499 U.S. 144, 157 (1991); Chevron U.S.A. Inc. v. Natural Resources

Defense Council, Inc., 467 U.S. 837, 843 (1984).

      Because this Court finds that the BOP's interpretation of § 3585 through

Program Statement 5880.28 is a reasonable, permissible interpretation, it will defer

to that interpretation, notwithstanding DeHart's representations regarding his

understanding of the calculation of his custody credit at the time of his plea

agreement. Although DeHart argues that the BOP's interpretation of§ 3585 and

Program Statement 5880.28 are unfair, "[u]nfair and illegal are two different things,

and Policy Statement 5880.28 assuredly is not illegal." Rambo, 2010 WL 4791970

at *7. Moreover, even if the Court agreed that the recalculation ofDeHart's sentence

was unfair, as observed by Judge Amul R. Thapar in Rambo, "[t]he Court cannot

substitute its own calculation for the BOP's considered policy, even if the Court

considers the BO P's calculation of Rambo's sentence to be somewhat unfair." Id.

      DeHart's further claims that the BOP's actions in unilaterally increasing his

sentence via a sentencing recalculation violates the Double Jeopardy clause of the

Fifth Amendment, as well as his due process rights and his Sixth Amendment right

to counsel. "[W]hen the Government has already imposed a criminal penalty and

                                         15
seeks to impose additional punishment in a second proceeding, the Double Jeopardy

Clause protects against the possibility that the Government is seeking the second

punishment because it is dissatisfied with the sanction obtained in the first

proceeding." United States v. Husein, 478 F.3d 318,338 (6th Cir. 2007) (quoting

United States v. Halper, 490 U.S. 435, 451 n. 10 (1989), abrogated on other grounds

by United States v. Ursery, 518 U.S. 267 (1996)). Thus, the relevant question on a

claim of a Double Jeopardy violation is "whether the addition[ al sentence] upsets

the defendant's legitimate 'expectation of finality in the original sentence."' Id.

(quoting    Jones     v.   Thomas,       491        U.S.   3 76,   394   (l 989)(Scalia,   J.,

dissenting)( alterations in original).

      However, here the BOP did not impose an "additional" sentence, nor did it

"increase" the length of DeHart's sentence after his service of that sentence had

begun. Rather, the BOP discovered an error in the calculation of DeHart's prior

foreign custody credits, requested that the Designation and Sentence Computation

Center investigate DeHart's eligibility for foreign jail credit, then recalculated his

sentence in accordance with the results of its internal investigation. [D.E. No. 1-3]

Thus, DeHart is not spending any more time in federal custody than he would have

if BOP officials had discovered and corrected their own computation mistake earlier.



                                               16
      DeHart's argument presumes that, after erroneously crediting him with time

spent in Canadian custody in its initial sentencing computation [D.E. No. 1-2], the

BOP was precluded from correcting that error in its revised sentencing computation

issued on August 24, 2017. [D.E. No. 1-4] However, a party seeking to invoke

equitable estoppel against the government must show some affirmative misconduct

by a government agent. United States v. Guy, 978 F.2d 934,937 (1992). Although

DeHart's Sixth Amendment claim argues that the BOP recalculated his sentence to

retaliate against him because he requested to speak with counsel, his allegation of

retaliation is directly contradicted by the timeline of events provided by DeHart.

DeHart alleges that, immediately prior to the BOP's August 2017 recalculation of

his sentence, he received a questionnaire related to foreign prison time from BOP

personnel. [D.E. No. 1 at p. 21] He further claims that, after he requested to speak

with counsel about the questionnaire, rather than grant this request, the BOP issued

the recalculation "[f]or no reason other than vindictive retaliation." [Id.] However,

to allege retaliation, DeHart must show that the BOP's recalculation of his sentence

was motivated at least in part by DeHart's conduct. King v. Zamiara, 680 F.3d 686,

694 (6th Cir. 2012). The very fact that the BOP requested that DeHart complete the

questionnaire in the first place establishes that the agency was investigating his

eligibility for foreign custody credit prior to DeHart's request to speak with counsel,

                                          17
thus his request could not have motivated the recalculation of his sentence.

Regardless, mere correlation does not unequivocally imply causation: courts have

stressed that while temporal proximity between the protected conduct and the

allegedly retaliatory act may provide indirect evidence of the defendant's motive to

retaliate, Muhammad v. Close, 379 F.3d 413, 417-18 (6th Cir. 2004), it is usually

coupled by other indicators of intent, such as a history of antagonism between the

parties, Watson v. Rozum, 834 F. 3d 417, 422 (3d Cir. 2016), something notably

absent here.

      Nor is there a due process violation, "because a prisoner has no legally

protected interest in the earlier misapplication of rules and regulations concerning

his release date. Taylor v. Wilson, No. l l-CV-00009-HRW, 2012 WL 2021799, at

*4 (E.D. Ky. June 5, 2012) (citing Dann v. Martinez, 2007 WL 1203186, at *3

(D.S.D. 2007). See also McQuerry v. US. Parole Comm'n, 961 F.2d 842, 846-47

(9th Cir. 1992) (Parole Commission is not estopped from reopening petitioner's case

and forfeiting erroneously granted sentence credits simply because the BOP had

mistakenly given petitioner an early presumptive release date); Molloy v. Berkebile,

2007 WL 30252, at *2 (N.D. Tex.2007) ("If the BOP has erroneously calculated

petitioner's projected release date, it has authority to correct that error and should be

permitted to do so."); Freeman v. Warden, USP Coleman, 2006 WL 845358, at *2

                                           18
(M.D. Fla. 2006) (BOP is not estopped from withdrawing credits that were awarded

erroneously).

      For all of these reasons, the BOP was not precluded from         recalculating

DeHart's sentence to correct its previous error in awarding foreign custody credit.

Moreover, its determination the DeHart is not entitled to prior custody credit

pursuant to § 3585(b) for his time spent in detention in Canada in accordance with

Program Statement 5880.28 is a reasonable, permissible interpretation of§ 3585, to

which this Court will defer. Accordingly, the Court finds that DeHart is not entitled

to habeas relief based on the § 2241 petition filed in this Court.

      Accordingly, it is HEREBY ORDERED that:

      1. DeHart's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

          [D.E. No. I] is DENIED.

      2. This action is DISMISSED and STRICKEN from the Court's docket.

      3. A corresponding judgment will be entered this date.

      This   J.t { day o f ~ 9.




                                           19
